Exhibit 10.58

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (the “First Amendment”), dated as of
November 18, 2009, amends that certain Amended and Restated Credit Agreement
dated as of October 31, 2008 (the “Credit Agreement”), by and among KOPPERS
INC., a Pennsylvania corporation (the “Borrower”), EACH OF THE GUARANTORS (as
defined in the Credit Agreement), EACH OF THE LENDERS (as defined in the Credit
Agreement), and PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”).

WITNESSETH:

WHEREAS, Borrower has requested, and the Lenders have agreed, subject to the
terms and conditions herein, to amend the Credit Agreement to, among other
things, permit the Borrower to issue certain senior unsecured notes through a
registered public offering or a private placement in an amount up to
$300,000,000, the net proceeds of which will be used to pay a dividend to the
shareholders of the Borrower in order to consummate a redemption of KI Holdings’
2004 Senior Notes (as defined in the Credit Agreement), and to pay certain
transaction costs and expenses associated with the issuance of such notes and
this First Amendment.

NOW, THEREFORE, the parties hereto, in consideration of their mutual covenants
and agreements herein contained and intending to be legally bound hereby,
covenant and agree as follows:

1. Recitals. The foregoing recitals are true and correct and incorporated herein
by reference.

2. Amendments to Credit Agreement.

(a) Section 1.1 [Defined Terms].

(i) Existing Definitions.

(A) The definition of “Applicable Letter of Credit Fee” in Section 1.1 of the
Credit Agreement is hereby amended and restated as follows:

“Applicable Letter of Credit Fee shall mean the percentage rate per annum at the
indicated level of Senior Secured Leverage Ratio in the pricing grid on
Schedule 1.1(A) below the heading “Letter of Credit Fee”. The Applicable Letter
of Credit Fee shall be computed in accordance with the parameters set forth on
Schedule 1.1(A).”



--------------------------------------------------------------------------------

(B) The definition of “Applicable Margin” in Section 1.1 of the Credit Agreement
is hereby amended and restated as follows:

“Applicable Margin shall mean, as applicable:

(A) with respect to the Revolving Credit Loans for which the Base Rate Option
applies, the percentage spread to be added to the Base Rate at the indicated
level of the Senior Secured Leverage Ratio in the pricing grid on Schedule 1.1
(A) below the heading “Base Rate Spread”, or

(B) with respect to (i) the Revolving Credit Loans to which the Euro-Rate Option
applies, the percentage spread to be added to the Euro-Rate at the indicated
level of the Senior Secured Leverage Ratio in the pricing grid on Schedule
1.1(A) below the heading “Euro-Rate Spread”.

The Applicable Margin shall be computed in accordance with the parameters set
forth on Schedule 1.1(A).”

(C) The definition of “Base Rate” in Section 1.1 of the Credit Agreement is
hereby amended and restated as follows:

“Base Rate shall mean, for any day, a fluctuating per annum rate of interest
equal to the highest of (i) the interest rate per annum announced from time to
time by the Administrative Agent at its Principal Office as its then prime rate,
which rate may not be the lowest or most favorable rate then being charged
commercial borrowers or others by the Administrative Agent (any change in the
such prime rate shall take effect at the opening of business on the day such
change is announced), (ii) the Federal Funds Open Rate, plus 0.5%, and (iii) the
Daily LIBOR Rate plus 100 basis points (1.0%). Any change in the Base Rate (or
any component thereof) shall take effect at the opening of business on the day
such change occurs. For purposes of this definition, “Daily LIBOR Rate” shall
mean, for any day, the rate per annum determined by the Administrative Agent by
dividing (x) the Published Rate by (y) a number equal to 1.00 minus the
Euro-Rate Reserve Percentage on such day, and “Published Rate” shall mean the
rate of interest published each Business Day in The Wall Street Journal “Money
Rates” listing under the caption “London Interbank Offered Rates” for a one
month period (or, if no such rate is published therein for any reason, then the
Published Rate shall be the rate at which U.S. dollar deposits are offered by
leading banks in the London interbank deposit market for a one month period as
published in another publication selected by the Administrative Agent).”

 

2



--------------------------------------------------------------------------------

(D) The definition of “Consolidated EBITDA” in Section 1.1 of the Credit
Agreement is hereby amended and restated as follows:

“Consolidated EBITDA for any period of determination shall mean (i) the sum of
(a) net income, (b) depreciation, (c) depletion, (d) amortization, (e) other
non-recurring, non-cash charges to net income, (f) losses on the sale of assets
outside the ordinary course of business, (g) interest expense, (h) income tax
expense, (i) cash dividends received from Affiliates to the extent not included
in determining Consolidated Net Income, (j) equity losses of Affiliates (other
than Consolidated Subsidiaries) to the extent included in determining
Consolidated Net Income for such period, and (k) non-recurring cash and non-cash
charges to net income in an aggregate cumulative amount not greater than
$10,000,000 related to discontinuation or sale of business operations of the
Borrower and its Subsidiaries as such charges are incurred, minus (ii) the sum
of non-recurring, non-cash credits to net income, gains on the sale of assets
outside the ordinary course of business, and equity earnings of Affiliates
(other than Consolidated Subsidiaries) to the extent included in determining
Consolidated Net Income for such period, in each case of the Borrower and its
Subsidiaries for such period determined and consolidated in accordance with
GAAP. For purposes of determining Consolidated EBITDA, items related to Koppers
China and Koppers Mauritius shall be excluded, except that cash dividends paid
by Koppers China and Koppers Mauritius to a wholly-owned Subsidiary of the
Borrower (other than Koppers China, Koppers Mauritius or any of their respective
Subsidiaries) shall be included in Consolidated EBITDA, but only to the extent
that such dividends paid by Koppers China and Koppers Mauritius exceed the
loans, advances and investments made by the Loan Parties in or to Koppers China,
Koppers Mauritius and their respective Subsidiaries during the period of
measurement. For purposes of this definition, with respect to a business
acquired by the Loan Parties pursuant to a Permitted Acquisition, Consolidated
EBITDA as reported in the maximum Leverage Ratio and the maximum Senior Secured
Leverage Ratio shall be calculated on a pro forma basis, using (i) historical
numbers, in accordance with GAAP as if the Permitted Acquisition had been
consummated at the beginning of such period or (ii) financial effects that are
reasonably identifiable and factually supportable, as projected by the Borrower
in good faith, and agreed to by the Administrative Agent, and set forth in a
certificate delivered by a Responsible Officer of the Borrower to the
Administrative Agent (which certificate shall also set forth in reasonable
detail the calculation of such financial effects).

 

3



--------------------------------------------------------------------------------

Additionally, for purposes of this definition, with respect to a business or
assets disposed of by the Loan Parties pursuant to Section 8.2.7 hereof,
Consolidated EBITDA as reported in the maximum Leverage Ratio and the maximum
Senior Secured Leverage Ratio shall be calculated as if such disposition had
been consummated at the beginning of such period.”

(E) The definition of “Expiration Date” in Section 1.1 of the Credit Agreement
is hereby amended and restated as follows:

“Expiration Date shall mean, with respect to the Revolving Credit Commitments,
October 31, 2013.”

(F) The definition of “Euro-Rate” in Section 1.1 of the Credit Agreement is
hereby amended and restated as follows:

“Euro-Rate shall mean, with respect to the Loans comprising any Borrowing
Tranche to which the Euro-Rate Option applies for any Interest Period, the
interest rate per annum determined by the Administrative Agent by dividing (the
resulting quotient rounded upwards, if necessary, to the nearest 1/100th of
1% per annum) (i) the rate which appears on the Bloomberg Page BBAM1 (or on such
other substitute Bloomberg page that displays rates at which US dollar deposits
are offered by leading banks in the London interbank deposit market), or the
rate which is quoted by another source selected by the Administrative Agent
which has been approved by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying rates at which US dollar
deposits are offered by leading banks in the London interbank deposit market (an
“Alternate Source”), at approximately 11:00 a.m., London time, two (2) Business
Days prior to the commencement of such Interest Period as the London interbank
offered rate for U.S. Dollars for an amount comparable to such Borrowing Tranche
and having a borrowing date and a maturity comparable to such Interest Period
(or if there shall at any time, for any reason, no longer exist a Bloomberg Page
BBAM1 (or any substitute page) or any Alternate Source, a comparable replacement
rate determined by the Administrative Agent at such time (which determination
shall be conclusive absent manifest error)), by (ii) a number equal to 1.00
minus the Euro-Rate Reserve Percentage. The Euro-Rate may also be expressed by
the following formula:

 

      London interbank offered rates quoted Euro-Rate    =   

by Bloomberg or appropriate successor

as shown on Bloomberg Page BBAM1

  1.00 - Euro-Rate Reserve Percentage

 

4



--------------------------------------------------------------------------------

The Euro-Rate shall be adjusted with respect to any Loan to which the Euro-Rate
Option applies that is outstanding on the effective date of any change in the
Euro-Rate Reserve Percentage as of such effective date. The Administrative Agent
shall give prompt notice to the Borrower of the Euro-Rate as determined or
adjusted in accordance herewith, which determination shall be conclusive absent
manifest error.”

(G) The definition of “Fixed Charges” in Section 1.1 of the Credit Agreement is
hereby amended and restated as follows:

“Fixed Charges shall mean for any period of determination the sum of interest
expense, contractual principal installments on Indebtedness, contractual
principal payments on capitalized leases, and dividends and distributions made
by the Borrower, in each case of the Borrower and its Subsidiaries for such
period determined and consolidated in accordance with GAAP; except that
(i) dividends and distributions made by the Borrower to KI Holdings which are
used to redeem the 2004 Senior Notes or to repurchase outstanding capital stock
of KI Holdings, to the extent permitted under Section 8.2.5, (ii) amounts
written off in accordance with GAAP for deferred financing costs related to
redemption of the 2003 Senior Notes and (iii) premium payments incurred in
connection with the redemption of the 2003 Senior Notes, each shall be excluded
from the calculation of Fixed Charges.”

(H) The definition of “Indebtedness for Borrowed Money” in Section 1.1 of the
Credit Agreement is hereby amended and restated as follows:

“Indebtedness for Borrowed Money shall mean, as to any Person at any time, any
and all indebtedness, obligations or liabilities (whether matured or unmatured,
liquidated or unliquidated, direct or indirect, absolute or contingent, or joint
or several) of such Person for or in respect of: (i) borrowed money,
(ii) amounts raised under or liabilities in respect of any note purchase or
acceptance credit facility, (iii) the unreimbursed amount of all drafts drawn
under letters of credit issued for the account of such Person and the undrawn
stated amount of all letters of credit issued for the account of such Person, or
(iv) obligations with respect to capitalized leases. Notwithstanding the
foregoing, in the determination of the Leverage Ratio and the Senior Secured
Leverage Ratio, Indebtedness for Borrowed Money shall exclude the Letter of
Credit issued by PNC Bank, as the Issuing Bank, in support of that certain
letter of credit issued by the National Australia Bank (or any successor issuing
bank in Australia) on behalf of Koppers Australia.”

 

5



--------------------------------------------------------------------------------

(I) The definition of “Permitted Investments” in Section 1.1 of the Credit
Agreement is hereby amended and restated as follows:

“Permitted Investments shall mean:

(i) direct obligations of the United States of America, the Commonwealth of
Australia, a State of the Commonwealth of Australia, or any agency or
instrumentality thereof or obligations backed by the full faith and credit of
the United States of America or the Commonwealth of Australia or a State of the
Commonwealth of Australia maturing in twelve (12) months or less from the date
of acquisition;

(ii) commercial paper with a maturity of 270 days or fewer issued by a
corporation (except an Affiliate of the Borrower) organized under the laws of
any state of the United States or the District of Columbia or of the
Commonwealth of Australia or any state thereof or of England and rated at least
A-1, by Standard & Poor’s, at least F1 by Fitch, or at least P-1 by Moody’s on
the date of acquisition;

(iii) demand deposits, time deposits, term deposits, or certificates of deposit
maturing within one year in commercial banks of the United States or Europe, or
banks constituted under the legislation of a State of the Commonwealth of
Australia whose obligations are given a short-term rating of A-1, or a long-term
senior unsecured rating of A or the equivalent or better by Standard & Poor’s or
given a short-term rating of P-1, or a long-term senior unsecured rating of A2
or the equivalent or better by Moody’s, or a short-term rating of F1, or a
long-term senior unsecured rating of A or the equivalent or better by Fitch on
the date of acquisition;

(iv) notes or bonds with a maturity or mandatory put or call of 365 days or less
from the date of investment issued by a corporation (except an Affiliate of the
Borrower) organized under the laws of any state of the United States or the
District of Columbia or of the Commonwealth of Australia or any state thereof or
of England and rated at least AA by Standard & Poor’s, at least AA by Fitch or
at least Aa by Moody’s; and

(v) money market mutual funds or cash management trusts rated in the highest
rating by Standard & Poor’s, Fitch or Moody’s (and not rated other than the
highest rating by Standard & Poor’s, Fitch or Moody’s) or money market mutual
funds or cash management trusts investing at least ninety percent (90%) of its
assets in investments described in clauses (i) through (iv) of the definition of
Cash Equivalents.”

 

6



--------------------------------------------------------------------------------

(ii) New Definitions. The following new defined terms are hereby added to
Section 1.1 of the Credit Agreement in alphabetical order as follows:

(A) “First Amendment shall mean the First Amendment to this Agreement, dated as
of November 18, 2009.”

(B) “Fitch shall mean Fitch IBCA, Duff & Phelps, a division of Fitch, Inc., and
its successors.”

(C) “Senior Secured Leverage Ratio shall mean, as of any date of determination,
the ratio of (i) an amount equal to (a) Total Debt less (b) total unsecured
Indebtedness for Borrowed Money of the Borrower and its Subsidiaries, determined
and consolidated in accordance with GAAP (but excluding any unsecured
Indebtedness for Borrowed Money of Koppers China, Koppers Mauritius and their
respective subsidiaries), including without limitation the Indebtedness
evidenced by the 2009 Senior Notes, less (c) cash and Cash Equivalents of the
Borrower and its Consolidated Subsidiaries in excess of $5,000,000 on such date,
to (ii) Consolidated EBITDA for the four fiscal quarters ending on such date.”

(D) “2009 Senior Note Debt shall mean the Indebtedness of the Borrower under the
2009 Senior Notes.”

(E) “2009 Senior Note Debt Documents shall mean the 2009 Senior Note Indenture
and the 2009 Senior Notes substantially in the form as delivered to the
Administrative Agent and the Lenders in connection with the First Amendment.”

(F) “2009 Senior Note Indenture shall mean the Indenture, to be dated as of the
closing date of the Borrower’s offering of the 2009 Senior Notes, between the
Borrower, the Guarantors and Wells Fargo Bank, N.A., as trustee, relating to the
2009 Senior Notes, substantially in the form as delivered to the Administrative
Agent and the Lenders in connection with the First Amendment, as the same may be
amended, restated, supplemented or otherwise modified in accordance with this
Agreement.”

(G) “2009 Senior Notes shall mean the Borrower’s Senior Unsecured Notes Due
2019, to be issued pursuant to the 2009 Senior Note Indenture and whose terms
are substantially as described in the Borrower’s subject to completion Offering
Circular dated November 12, 2009 (whether sold in a registered public offering
or a private placement pursuant to Rule 144A and Regulation S promulgated under
the Securities Act of 1933, as the case may be, and any other applicable federal
and state “blue sky” Laws), as the same may be amended, restated, supplemented
or otherwise modified in accordance with this Agreement.”

 

7



--------------------------------------------------------------------------------

(H) “2009 Trustee shall mean Wells Fargo Bank, N.A., and its permitted
successors and assigns under the 2009 Senior Note Indenture.”

(b) Section 2.3 [Commitment Fees] of the Credit Agreement is hereby amended and
restated as follows:

“2.3. Commitment Fees.

Accruing from the date hereof until the Expiration Date, the Borrower agrees to
pay to the Administrative Agent for the account of each Lender, as consideration
for such Lender’s Revolving Credit Commitment hereunder, a nonrefundable
commitment fee equal to a rate per annum (computed on the basis of a year of 365
or 366 days, as the case may be, and actual days elapsed) on the average daily
difference between the amount of (i) such Lender’s Revolving Credit Commitment
as the same may be constituted from time to time (for purposes of this
computation, PNC Bank’s Swing Loans shall be deemed to be borrowed amounts under
its Revolving Credit Commitment) and the (ii) the sum of such Lender’s Revolving
Credit Loans outstanding plus its Ratable Share of Letters of Credit
Outstanding. During such time as any of the 2003 Senior Notes remain
outstanding, the rate per annum for the commitment fee shall be based upon the
average Revolving Facility Usage during the applicable period as follows:

 

Revolving Facility Usage as a Percentage of Revolving Credit Commitments

   Commitment
Fee Rate per
Annum  

Less than 50%

   0.500 % 

Equal to or greater than 50%

   0.375 % 

All such Commitment Fees shall be payable in arrears on the first day of each
November, February, May and August after the date hereof and on the Expiration
Date or upon acceleration of the Notes.”

(c) Section 4.1.1(i) [Base Rate Option] of the Credit Agreement is hereby
amended and restated as follows:

“(i) Base Rate Option: A fluctuating rate per annum (computed on the basis of a
year of 360 days and actual days elapsed) equal to the Base Rate plus the
Applicable Margin, such interest rate to change automatically from time to time
effective as of the effective date of each change in the Base Rate; or”

 

8



--------------------------------------------------------------------------------

(d) Section 5.1 [Payments] of the Credit Agreement is hereby amended and
restated as follows:

“5.1. Payments.

All payments and prepayments to be made in respect of principal, interest,
Commitment Fees, Letter of Credit Fees, or other fees or amounts due from the
Borrower hereunder shall be payable prior to 12:00 noon, Pittsburgh time, on the
date when due without presentment, demand, protest or notice of any kind, all of
which are hereby expressly waived by the Borrower, and without set-off,
counterclaim or other deduction of any nature, and an action therefor shall
immediately accrue. Such payments shall be made to the Administrative Agent at
the Principal Office for the account of PNC Bank with respect to the Swing Loans
and for the ratable accounts of the Lenders with respect to the Revolving Credit
Loans, Commitment Fees related thereto, and Letter of Credit Fees in U.S.
Dollars and in immediately available funds. The Administrative Agent shall
promptly distribute such amounts to the applicable Lenders in immediately
available funds, provided that in the event payments are received by 12:00 noon,
Pittsburgh time, by the Administrative Agent with respect to the Loans and such
payments are not distributed to the Lenders on the same day received by the
Administrative Agent, the Agent shall pay the Lenders entitled to such payment
the Federal Funds Effective Rate with respect to the amount of such payments for
each day held by the Agent and not distributed to the Lenders. The
Administrative Agent’s and each Lender’s statement of account, ledger or other
relevant record shall, in the absence of manifest error, be conclusive as the
statement of the amount of principal of and interest on the Loans and other
amounts owing under this Agreement (including the Equivalent Amounts of the
applicable currencies where such computations are required) and shall be deemed
an “account stated”.”

(e) Section 6.1.26 [Senior Debt Status] of the Credit Agreement is hereby
amended and restated as follows:

“6.1.26. Senior Debt Status.

The Obligations of each Loan Party under this Agreement, the Notes, the Guaranty
Agreements and each of the other Loan Documents to which it is a party do rank
and will rank at least pari passu in priority of payment with all other
Indebtedness of such Loan Party except Indebtedness of such Loan Party to the
extent secured by Permitted Liens. There is no Lien upon or with respect to any
of the properties or income of any Loan Party or Subsidiary of any Loan Party
which secures indebtedness or other obligations of any Person except for
Permitted Liens. The Obligations of the Borrower hereunder constitute and will
constitute “Senior Indebtedness” within the meaning of such term in the 2009
Senior Note Indenture, and all or a portion of the Obligations of the Borrower
hereunder constitute or will constitute “First Lien Obligations” within the
meaning of such term in the 2009 Senior Note Indenture.”

 

9



--------------------------------------------------------------------------------

(f) Section 8.2.1 [Indebtedness] of the Credit Agreement is hereby amended and
restated as follows:

“8.2.1. Indebtedness.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Indebtedness,
except:

 

  (i) Indebtedness under the Loan Documents;

 

  (ii) Existing Indebtedness as set forth on Schedule 8.2.1 (including any
extensions, renewals or replacements thereof, provided (i) there is no increase
in the amount thereof or other significant change in the terms thereof unless
otherwise specified on Schedule 8.2.1, and (ii) the terms of such Indebtedness
do not restrict the ability of the Subsidiaries of the Borrower to pay dividends
or make other distributions on account of the ownership interests of the
Borrower’s Subsidiaries;

 

  (iii) Indebtedness of a Loan Party to another Loan Party which is subordinated
in accordance with the provisions of Section 8.1.12 [Subordination of
Intercompany Loans];

 

  (iv) Indebtedness incurred by a Subsidiary of the Borrower or Koppers China or
any of its subsidiaries or Koppers Mauritius or any of its subsidiaries which is
permitted under Section 8.2.4(vi);

 

  (v) Indebtedness under any Lender-Provided Treasury Arrangement or other cash
management arrangement approved by the Administrative Agent; provided however,
the aggregate amount of all such Indebtedness under this Subsection 8.2.1(v)
shall not exceed $20,000,000;

 

  (vi) Any Lender-Provided Interest Rate Hedge or other Interest Rate Hedge
approved by the Administrative Agent;

 

  (vii) Indebtedness secured by Purchase Money Security Interests, Indebtedness
evidenced by capitalized leases and other Indebtedness for Borrowed Money,
including without limitation, Indebtedness assumed in connection with Permitted
Acquisitions; provided however, (i) the aggregate amount of all such
Indebtedness under this Subsection 8.2.1(vii) (excluding for the purpose of this
computation any Indebtedness described in Schedule 8.2.1) shall not exceed
$25,000,000, and (ii) the terms of such Indebtedness shall not restrict the
ability of the Subsidiaries of the Borrower to pay dividends or make other
distributions on account of the ownership interests of the Borrower’s
Subsidiaries;

 

10



--------------------------------------------------------------------------------

  (viii) Non-speculative Currency Agreements in the ordinary course of business;

 

  (ix) The 2009 Senior Note Debt of the Borrower in an aggregate principal
amount not to exceed $300,000,000, and Guaranties of the domestic Loan Parties
executed in connection with the 2009 Senior Note Debt subject, however, to the
requirements of Section 8.2.3 [Guaranties];

 

  (x) Indebtedness of Koppers Luxembourg or a Subsidiary of Koppers Luxembourg
to the Borrower, WWV or other Subsidiaries of the Borrower which is incurred in
consideration for the transfer of the ownership interests in Koppers Europe and
Koppers Australia pursuant to any Foreign Holding Company Reorganization
effected by the Borrower and its Subsidiaries; and

 

  (xi) Indebtedness of a Subsidiary which is not organized under the laws of the
United States of any state thereof and which is not a Guarantor to another
Subsidiary which is not organized under the laws of the United States of any
state thereof and which is not a Guarantor.”

(g) Section 8.2.2 [Liens] of the Credit Agreement is hereby amended and restated
as follows:

“8.2.2. Liens.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time create, incur, assume or suffer to exist any Lien on any of its
property or assets, tangible or intangible, now owned or hereafter acquired, or
agree or become liable to do so, except Permitted Liens. Each of the Loan
Parties shall not, and shall not permit any of its Subsidiaries to, at any time
directly or indirectly enter into or assume any agreement (other than this
Agreement, the other Loan Documents and the 2009 Senior Note Indenture), or
adopt any charter or other governing document provision, prohibiting the
creation or assumption of any Lien upon any of the property or assets of the
Loan Parties and their Subsidiaries, other than (i) this Agreement and the other
Loan Documents, (ii) the 2009 Senior Note Indenture, and (iii) agreements which
relate to purchase money financing and capital leases permitted under
Section 8.2.1(vii), provided that the prohibitions on Liens in such agreements
relate only to the assets subject to such financing or lease.”

(h) Section 8.2.3 [Guaranties] of the Credit Agreement is hereby amended and
restated as follows:

“8.2.3. Guaranties.

Each of the Loan Parties shall not, and shall not permit any of its Subsidiaries
to, at any time, directly or indirectly, become or be liable in respect of any
Guaranty, or assume, guarantee, become surety for, endorse or otherwise

 

11



--------------------------------------------------------------------------------

agree, become or remain directly or contingently liable upon or with respect to
any obligation or liability of any other Person, except for (i) Guaranties of
Indebtedness of the Loan Parties permitted hereunder, (ii) Guaranties listed on
Schedule 8.2.3 hereto, (iii) Guaranties of Indebtedness incurred by
Koppers-China and its Affiliates doing business in China, provided that the
aggregate principal or stated amount of all such Guaranties under this clause
(iii) shall not exceed $40,000,000 at any one time, (iv) Guaranties of other
obligations, provided that the aggregate principal or stated amount of all such
Guaranties under this clause (iv) shall not exceed $25,000,000 at any one time,
and (v) indemnifications by the Borrower or any of its Subsidiaries of the
liabilities of its directors or officers pursuant to the provisions contained in
such party’s respective organizational documents or bylaws. Notwithstanding the
foregoing, no Subsidiary shall execute any Guaranty of any Indebtedness of the
2009 Senior Notes unless, prior to the date of such execution, such Subsidiary
has executed and delivered a Guaranty Agreement in favor of the Administrative
Agent.”

(i) Section 8.2.5 [Restricted Payments] of the Credit Agreement is hereby
amended and restated as follows:

“8.2.5. Restricted Payments.

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, make any Restricted Payment, provided that the Borrower
may make (i) dividends and distributions permitted under Section 4.07 of the
2009 Senior Note Indenture to KI Holdings which are either (x) “Permitted
Payments to Parent” as such term is defined in the 2009 Senior Note Indenture as
in effect on the date the First Amendment is effective in accordance with its
terms, or (y) are used by KI Holdings to pay dividends to its shareholders, in
each case if prior to and after giving effect thereto, no Event of Default or
Potential Default will have occurred and be continuing or shall exist,
(ii) Restricted Payments in the amount of net proceeds from the issuance of the
2009 Senior Notes to KI Holdings which are used to redeem or purchase all of the
2004 Senior Notes, (iii) dividends and distributions to KI Holdings which are
used to repurchase not more than $55,000,000 in value (at the time of purchase)
of shares of the outstanding capital stock of KI Holdings so long as prior to
and after giving effect to any such dividend or distribution: (A) Undrawn
Availability is at least $35,000,000, and (B) the Senior Secured Leverage Ratio
on a pro forma basis after giving effect to such dividend or distribution is
less than 2.0 to 1.0; and (iv) Restricted Payments consisting of retiree
redemptions and repurchases of the Borrower’s capital stock in an aggregate
amount not to exceed $1,500,000 in any fiscal year, if after giving effect
thereto, (A) no Event of Default or Potential Default will have occurred and be
continuing and (B) the Undrawn Availability is at least $35,000,000; provided
that, to the extent that in any fiscal year (or portion thereof), such
Restricted Payments made by the Borrower consisting of retiree redemptions and
repurchases of the Borrower’s capital stock (“Actual Redemption Payments”) are
less than $1,500,000, then, during the immediately following

 

12



--------------------------------------------------------------------------------

fiscal year, the Borrower may make Restricted Payments consisting of retiree
redemptions and repurchases of the Borrower’s capital stock in an amount not to
exceed $1,500,000 plus ($1,500,000 minus Actual Redemption Payments).” In
addition to the foregoing limitations on Restricted Payments, the Loan Parties
agree that the Borrower shall not redeem or purchase all or any portion of the
2009 Notes without the prior written consent of the Required Lenders.

(j) Subsection (4) of Section 8.2.6 [Liquidations, Mergers, Consolidations,
Acquisitions] of the Credit Agreement is hereby amended and restated as follows:

“(4) any Loan Party or any Subsidiary of a Loan Party may acquire, whether by
purchase or by merger, (A) all of the ownership interests of another Person or
(B) substantially all of assets of another Person or of a business or division
of another Person (each, a “Permitted Acquisition”), provided that each of the
following requirements is met:

(i) if the Loan Parties are acquiring the ownership interests in such Person,
such Person shall execute a Guarantor Joinder and join this Agreement as a
Guarantor pursuant to Section 11.18 [Joinder of Guarantors] on or before the
date of such Permitted Acquisition;

(ii) the Loan Parties, such Person and its owners, as applicable, if the same
are located in the United States, shall grant Liens in the assets of or acquired
from and stock or other ownership interests in such Person and otherwise comply
with Section 11.18 [Joinder of Guarantors] on or before the date of such
Permitted Acquisition;

(iii) the board of directors or other equivalent governing body of such Person
shall have approved such Permitted Acquisition and, if the Loan Parties or such
Subsidiary shall use any portion of the Loans to fund such Permitted
Acquisition, the Loan Parties or such Subsidiary, as the case may be, also shall
have delivered to the Lenders written evidence of the approval of the board of
directors (or equivalent body) of such Person for such Permitted Acquisition;

(iv) the business acquired, or the business conducted by the Person whose
ownership interests are being acquired, as applicable, shall be reasonably
related to as one or more line or lines of business conducted by the Loan
Parties and shall comply with Section 8.2.10 [Continuation of or Change in
Business];

(v) no Potential Default or Event of Default shall exist immediately prior to
and after giving effect to such Permitted Acquisition;

(vi) the Borrower shall demonstrate (1) that it shall be in compliance with the
covenants contained in Sections 8.2 (other than Section 8.2.15

 

13



--------------------------------------------------------------------------------

and Section 8.2.17) hereof after giving effect to such Permitted Acquisition
(including in such computation Indebtedness or other liabilities assumed or
incurred in connection with such Permitted Acquisition and income earned or
expenses incurred by the Person, business or assets to be acquired prior to the
date of such Permitted Acquisition), (2) with respect to the covenants set forth
in Section 8.2.15 and Section 8.2.17 hereof, that after giving effect to such
Permitted Acquisition, on a pro forma basis the Borrower would have been in
compliance with the required ratios which would otherwise be in effect as of the
date of such Permitted Acquisition minus 0.25, in each case, and (3) that after
giving effect to such Permitted Acquisition, the Undrawn Availability is at
least $35,000,000, in each case by delivering at least five (5) Business Days
prior to such Permitted Acquisition a certificate in the form of Exhibit 8.2.6
(each, an “Acquisition Compliance Certificate”) evidencing compliance with such
covenants on a pro forma basis and certifying as to such Undrawn Availability;

(vii) the Loan Parties or such Subsidiary, as applicable, shall deliver to the
Administrative Agent (a) at least five (5) Business Days before such Permitted
Acquisition drafts of any agreements proposed to be entered into by such Loan
Parties and/or such Subsidiary, as applicable, in connection with such Permitted
Acquisition, and (b) prior to the date of such Permitted Acquisition, execution
copies of such agreements entered into by such Loan Parties and/or such
Subsidiary, as applicable, in connection with such Permitted Acquisition, and
shall deliver to the Administrative Agent such other information about such
Person or its assets as any Loan Party may reasonably require; and

(viii) if such acquisition is to be consummated by a Subsidiary which is not a
Loan Party hereunder, and such Person so acquired is not organized under, and
governed by, the laws of the United States of America, or any state, territory
or possession of the United States of America then the following additional
requirements shall be met: (A) such Person must be organized under, and governed
by, the laws of Australia or a state or territory thereof, or of the United
Kingdom, Denmark, Luxembourg or another member country of the European Union,
and (B) such acquisition otherwise is in compliance with clause (vi) of
Section 8.2.4 [Loans and Investments].”

(k) Section 8.2.14 [Changes in Organizational Documents; Changes in 2003 Senior
Note Debt Documents; KI Holdings 2004 Notes] of the Credit Agreement is hereby
amended by inserting at the end thereof a new Section 8.2.14.4 as follows:

“8.2.14.4. Changes in 2009 Senior Note Debt Documents; Prohibition on Repurchase
or Prepayment. Each of the Loan Parties shall not, and shall not permit any of
its Subsidiaries to, amend, modify, supplement or restate any of the

 

14



--------------------------------------------------------------------------------

2009 Senior Note Debt Documents or waive compliance by any Person party thereto
with any provision thereof without providing at least thirty (30) calendar days’
prior written notice to the Administrative Agent and, in the event such change
could be adverse to the Lenders as reasonably determined by the Administrative
Agent, obtaining the prior written consent of the Required Lenders. Without
limiting the generality of the foregoing, the Administrative Agent may deem any
such amendment, modification, supplement or restatement to be adverse if the
covenants which relate to the Borrower and its Subsidiaries set forth in the
terms and conditions of any such notes and related documents are more
restrictive in any material respect than the covenants set forth in this
Agreement.”

(l) Section 8.2.15 [Minimum Domestic Interest Coverage Ratio] of the Credit
Agreement is hereby amended and restated as follows:

“8.2.15. Maximum Senior Secured Leverage Ratio.

The Loan Parties shall not at any time permit the Senior Secured Leverage Ratio,
calculated as of the end of each fiscal quarter for the four fiscal quarters
then ended, commencing with the quarter ended December 31, 2009 and each quarter
thereafter, to exceed 2.75 to 1.00.”

(m) Section 8.2.17 [Maximum Leverage Ratio] of the Credit Agreement is hereby
amended and restated as follows:

“8.2.17. Maximum Leverage Ratio.

The Loan Parties shall not at any time permit the Leverage Ratio, calculated as
of the end of each fiscal quarter for the four fiscal quarters then ended, to
exceed the ratio set forth below for the periods specified below:

 

Period

   Ratio

12/31/2009 through 12/31/2011

   4.50 to 1.00

3/31/2012 and thereafter

   4.00 to 1.00.”

(n) Section 8.2.18 [Maximum Amount of Obligations] of the Credit Agreement is
hereby deleted in its entirety and replaced with the words “Intentionally
Omitted”.

(o) Section 8.3.1 [Quarterly Financial Statements] of the Credit Agreement is
hereby amended and restated as follows:

“8.3.1. Quarterly Financial Statements.

As soon as available and in any event within forty-five (45) calendar days after
the end of each of the first three fiscal quarters in each fiscal year,
financial

 

15



--------------------------------------------------------------------------------

statements of KI Holdings, consisting of a consolidated balance sheet as of the
end of such fiscal quarter and related consolidated statements of income and
cash flows for the fiscal quarter then ended and the fiscal year through that
date, which shall include in the notes thereto the condensed consolidating
balance sheet and condensed consolidating statements of income and cash flows
for the Borrower, all in reasonable detail and certified (subject to normal
year-end audit adjustments) by the Chief Executive Officer, President, Chief
Financial Officer, or Treasurer of the Borrower as having been prepared in
accordance with GAAP, consistently applied, and setting forth in comparative
form the respective financial statements for the corresponding date and period
in the previous fiscal year. Simultaneously with the delivery of the financial
statements referred to above, the Borrower shall also furnish to the
Administrative Agent and the Lenders a report on environmental matters occurring
during such fiscal quarter with such information and in form and scope
satisfactory to the Administrative Agent.”

(p) Section 8.3.2 [Annual Financial Statements] of the Credit Agreement is
hereby amended and restated as follows:

“8.3.2. Annual Financial Statements.

As soon as available and in any event within ninety (90) calendar days after the
end of each fiscal year of the Borrower, financial statements of KI Holdings
consisting of a consolidated balance sheet as of the end of such fiscal year,
and related consolidated statements of income, stockholders’ equity and cash
flows for the fiscal year then ended, which shall include in the notes thereto
the condensed consolidating balance sheet and condensed consolidating statements
of income and cash flows for the Borrower, all in reasonable detail and setting
forth in comparative form the financial statements as of the end of and for the
preceding fiscal year, and certified by independent certified public accountants
of nationally recognized standing satisfactory to the Administrative Agent. The
certificate or report of accountants shall be free of qualifications (other than
any consistency qualification that may result from a change in the method used
to prepare the financial statements as to which such accountants concur) and
shall not indicate the occurrence or existence of any event, condition or
contingency which would materially impair the prospect of payment or performance
of any covenant, agreement or duty of any Loan Party under any of the Loan
Documents. Simultaneously with the delivery of the financial statements referred
to above, the Borrower shall also furnish to the Administrative Agent and the
Lenders a report on environmental matters occurring during the fourth fiscal
quarter of such year which contains such information and in form and scope
satisfactory to the Administrative Agent.”

(q) Subsection (i) of Section 8.3.8 [Budgets, Forecasts, Other Reports and
Information] of the Credit Agreement is hereby amended and restated as follows:

“(i) the annual budget, including a balance sheet, income statement and cash
flow statement, and any forecasts or projections of the Borrower, to be supplied
not later than sixty (60) days after the commencement of the fiscal year to
which any of the foregoing may be applicable,”

 

16



--------------------------------------------------------------------------------

(r) Section 9.1.13 [Change of Control] of the Credit Agreement is hereby amended
and restated as follows:

“9.1.13. Change of Control.

(i) any person or group of persons (within the meaning of Sections 13(d) or
14(a) of the Securities Exchange Act of 1934, as amended) shall have acquired
beneficial ownership of (within the meaning of Rule 13d-3 promulgated by the
Securities and Exchange Commission under said Act) 35% or more of the voting
capital stock of KI Holdings, (ii) KI Holdings shall cease to own 100% of the
outstanding capital stock of the Borrower, (iii) a “Change of Control” as
defined in the 2009 Senior Note Indenture shall occur, or (iv) the Borrower
shall cease to own 100% of the outstanding capital stock, member interests or
partnership interests of any Loan Party except as permitted in this Agreement or
following the consent of the Required Lenders;”

(s) Schedule 1.1(A) [Pricing Grid] to the Credit Agreement is hereby amended and
restated in its entirety in the form attached hereto as Schedule 1.1(A).

(t) Exhibit 8.2.6 [Acquisition Compliance Certificate] of the Credit Agreement
is hereby amended and restated in its entirety in the form attached hereto as
Exhibit 8.2.6.

(u) Exhibit 8.3.3 [Quarterly Compliance Certificate] of the Credit Agreement is
hereby amended and restated in its entirety in the form attached hereto as
Exhibit 8.3.3.

3. Conditions Precedent. The Borrower, the Guarantors and the Lenders
acknowledge that this First Amendment shall not be effective until each of the
following conditions precedent has been satisfied (such date is referred to
herein as the “Effective Date”):

(a) The Borrower, the Guarantors, the Lenders, and the Administrative Agent
shall have executed and delivered this First Amendment to the Administrative
Agent;

(b) KI Holdings shall have executed and delivered to the Administrative Agent a
Guarantor Joinder and the other documents in the forms described in Section 7.1
[First Loans] of the Credit Agreement modified as appropriate to relate to KI
Holdings;

(c) The 2009 Senior Notes shall have been issued in an amount sufficient to pay
the principal, accrued interest and premium of all the outstanding 2004 Senior
Notes upon redemption or purchase, and a portion of the proceeds of such
issuance equal to such amount shall be deposited in a separate account at the
Administrative Agent, from which account funds will be made available to the
Borrower, at the Borrower’s request, (i) to redeem or purchase 2004 Senior
Notes, or (ii) at such time as no 2004 Senior Notes remain outstanding, as
otherwise

 

17



--------------------------------------------------------------------------------

directed by the Borrower. Each such request shall be accompanied by
documentation reasonably satisfactory to the Administrative Agent to
confirm such redemption or purchase or the absence of any outstanding 2004
Senior Notes, as the case may be;

(d) The Borrower shall have delivered to the Administrative Agent and the
Lenders a final draft of the 2009 Senior Note Indenture and the other 2009
Senior Note Debt Documents, the terms and conditions of each of which, along
with the capital structure of KI Holdings, the Borrower and the other Loan
Parties after giving effect to the redemption of the 2004 Senior Notes and the
issuance of the 2009 Senior Notes, shall be satisfactory to the Administrative
Agent and each of PNC Capital Markets LLC and RBS Greenwich Capital, in their
capacities a Co-Lead Arrangers, in each of their reasonable discretion. The
executed 2009 Senior Note Indenture and the other 2009 Senior Note Debt
Documents shall conform in all material respects to the final drafts delivered
to the Administrative Agent;

(e) The Borrower shall have delivered to the Administrative Agent a closing
certificate dated the Effective Date certifying to the accuracy of
representations and warranties, compliance with covenants and conditions and
absence of any Potential Default or Event of Default under the Credit Agreement;

(f) The Borrower shall have delivered to the Administrative Agent for the
benefit of each Lender a certificate dated the Effective Date and signed by the
Secretary or an Assistant Secretary of each of the Loan Parties, certifying as
appropriate as to:

(i) all action taken by each Loan Party in connection with this First Amendment
and the other Loan Documents;

(ii) the names of the officer or officers authorized to sign this First
Amendment and the other Loan Documents and the true signatures of such officer
or officers and specifying the Authorized Officers permitted to act on behalf of
each Loan Party for purposes of this First Amendment and the true signatures of
such officers, on which the Administrative Agent and each Lender may
conclusively rely; and

(iii) copies of its organizational documents, including its certificate of
incorporation, bylaws, certificate of limited partnership, partnership
agreement, certificate of formation, and limited liability company agreement as
in effect on the date of this First Amendment certified by the appropriate state
official where such documents are filed in a state office and/or the corporate
secretary of other appropriate officer, together with certificates from the
appropriate state officials (or on an interim basis, by a corporation service
company acceptable to the Administrative Agent) as to the continued existence
and good standing of each Loan Party in each state where organized and a
bring-down certificate by facsimile dated the Effective Date;

(g) The Borrower shall have delivered to the Administrative Agent projected
consolidated financial statements of the Borrower and its Subsidiaries for the
period January 1, 2009 through December 31, 2013 derived from various
assumptions of the Borrower’s management, including balance sheets, income
statements and statements of cash flows and

 

18



--------------------------------------------------------------------------------

assumptions with respect thereto reasonably satisfactory to the Administrative
Agent and the Lenders (the “First Amendment Financial Projections”), which First
Amendment Financial Projections (i) represent a reasonable range of possible
results in light of the history of the business, present and foreseeable
conditions and the intentions of the Borrower’s management and (ii) accurately
reflect the liabilities of the Borrower and its Subsidiaries upon consummation
of the transactions contemplated hereby as of the date of this First Amendment;

(h) Since December 31, 2008, no Material Adverse Change shall have occurred with
respect to the Borrower or any of the Guarantors;

(i) No default or event of default shall have occurred or will occur under the
terms of any other agreement involving borrowed money or the extension of credit
or any other Indebtedness under which any Loan Party or Subsidiary of any Loan
Party may be obligated as a borrower or guarantor as a result of and after
giving effect to the transactions contemplated by this First Amendment;

(j) The Borrower and the Guarantors shall have obtained all approvals and
consents necessary to consummate the transactions contemplated by this First
Amendment;

(k) The Borrower shall have delivered to the Administrative Agent an opinion of
Borrower’s counsel dated the Effective Date as to the due authorization,
execution and delivery, and enforceability of this First Amendment and such
other matters as requested by the Administrative Agent, which opinion shall be
in form and substance reasonably satisfactory to the Administrative Agent;

(l) The Borrower shall have paid to the Administrative Agent all fees required
to be paid in connection with this Amendment, and the Borrower shall have
reimbursed the Administrative Agent all fees and expenses, including without
limitation, attorneys’ fees, for which the Administrative Agent is entitled to
be reimbursed; and

(m) All legal details and proceedings in connection with the transactions
contemplated by this First Amendment and all other Loan Documents to be
delivered to the Lenders shall be in form and substance reasonably satisfactory
to the Administrative Agent.

4. Release of Foreign Guarantors. The Loan Parties hereby represent and warrant
that all the 2003 Senior Notes have been redeemed, and the Loan Parties are
arranging for the 2003 Trustee to evidence the release of all Liens which
secured the 2003 Senior Notes. The Administrative Agent hereby confirms that as
a result of the redemption of all the 2003 Senior Notes, all Guarantors which
are not formed under the laws of the United States or a state thereof, are
released from their respective obligations under the Guaranty Agreement, and all
Collateral granted to the Administrative Agent by such foreign Guarantors shall
be released, subject to the provisions of Section 8.2.9 of the Credit Agreement.

5. Incorporation into Credit Agreement. This First Amendment shall be
incorporated into the Credit Agreement by this reference.

 

19



--------------------------------------------------------------------------------

6. Full Force and Effect. Except as expressly modified by this First Amendment,
all of the terms, conditions, representations, warranties and covenants of the
Credit Agreement and the other Loan Documents are true and correct and shall
continue in full force and effect without modification, including without
limitation, all liens and security interests securing the Borrower’s
indebtedness to the Lenders and all Guaranty Agreements executed and delivered
by the Guarantors.

7. Reimbursement of Expenses. The Borrower unconditionally agrees to pay and
reimburse the Administrative Agent and save the Administrative Agent harmless
against liability for the payment of reasonable out-of-pocket costs, expenses
and disbursements, including without limitation, fees and expenses of counsel
incurred by the Administrative Agent in connection with the development,
preparation, execution, administration, interpretation or performance of this
First Amendment and all other documents or instruments to be delivered in
connection herewith.

8. Counterparts. This First Amendment may be executed by different parties
hereto in any number of separate counterparts, each of which, when so executed
and delivered shall be an original and all such counterparts shall together
constitute one and the same instrument.

9. Entire Agreement. This First Amendment sets forth the entire agreement and
understanding of the parties with respect to the transactions contemplated
hereby and supersedes all prior understandings and agreements, whether written
or oral, between the parties hereto relating to the subject matter hereof. No
representation, promise, inducement or statement of intention has been made by
any party which is not embodied in this First Amendment, and no party shall be
bound by or liable for any alleged representation, promise, inducement or
statement of intention not set forth herein.

10. Governing Law. This First Amendment shall be deemed to be a contract under
the laws of the Commonwealth of Pennsylvania and for all purposes shall be
governed by and construed and enforced in accordance with the internal laws of
the Commonwealth of Pennsylvania without regard to its conflict of laws
principles.

[SIGNATURE PAGES FOLLOW]

 

20



--------------------------------------------------------------------------------

[SIGNATURE PAGE - FIRST AMENDMENT TO CREDIT AGREEMENT]

IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Amendment as of the day and year first above
written.

 

KOPPERS INC. By:  

/s/ Louann E. Tronsberg-Deihle

Name:   Louann E. Tronsberg-Deihle Title:   Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE - FIRST AMENDMENT TO CREDIT AGREEMENT]

 

KOPPERS HOLDINGS INC. By:  

/s/ Louann E. Tronsberg-Deihle

Name:  

Louann E. Tronsberg-Deihle

Title:  

Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE - FIRST AMENDMENT TO CREDIT AGREEMENT]

 

WORLD-WIDE VENTURES CORPORATION By:  

/s/ Louann E. Tronsberg-Deihle

Name:  

Louann E. Tronsberg-Deihle

Title:  

Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - FIRST AMENDMENT TO CREDIT AGREEMENT]

 

KOPPERS DELAWARE, INC. By:  

/s/ Louann E. Tronsberg-Deihle

Name:  

Louann E. Tronsberg-Deihle

Title:  

Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE - FIRST AMENDMENT TO CREDIT AGREEMENT]

 

KOPPERS ASIA LLC By:  

/s/ Louann E. Tronsberg-Deihle

Name:  

Louann E. Tronsberg-Deihle

Title:  

Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE - FIRST AMENDMENT TO CREDIT AGREEMENT]

 

KOPPERS CONCRETE PRODUCTS, INC. By:  

/s/ Brian H. McCurrie

Name:   Brian H. McCurrie Title:   Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE - FIRST AMENDMENT TO CREDIT AGREEMENT]

 

CONCRETE PARTNERS, INC. By:  

/s/ Brian H. McCurrie

Name:  

Brian H. McCurrie

Title:  

Treasurer



--------------------------------------------------------------------------------

[SIGNATURE PAGE - FIRST AMENDMENT TO CREDIT AGREEMENT]

 

PNC BANK, NATIONAL ASSOCIATION,

as Administrative Agent and as Lender, for itself

and as successor to National City Bank

By:  

/s/ Tracy J. Deloch

Name:   Tracy J. Deloch Title:   Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - FIRST AMENDMENT TO CREDIT AGREEMENT]

 

CITIZENS BANK OF PENNSYLVANIA,

individually and as Syndication Agent

By:  

/s/ Philip R. Medsger

Name:  

Philip R. Medsger

Title:  

Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - FIRST AMENDMENT TO CREDIT AGREEMENT]

 

BANK OF AMERICA, N.A.,

individually and as Documentation Agent

By:  

/s/ Irene Bertozzi Bartenstein

Name:   Irene Bertozzi Bartenstein Title:   Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - FIRST AMENDMENT TO CREDIT AGREEMENT]

 

FIRST COMMONWEALTH BANK,

individually and as Syndication Agent

By:  

/s/ C. Forrest Tefft

Name:  

C. Forrest Tefft

Title:  

Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - FIRST AMENDMENT TO CREDIT AGREEMENT]

 

WELLS FARGO BANK, N.A.,

individually and as Syndication Agent

By:  

/s/ J. Barrett Donovan

Name:  

J. Barrett Donovan

Title:  

Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - FIRST AMENDMENT TO CREDIT AGREEMENT]

 

FIFTH THIRD BANK By:  

/s/ Jim Janovsky

Name:  

Jim Janovsky

Title:  

Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - FIRST AMENDMENT TO CREDIT AGREEMENT]

 

FIRSTMERIT BANK, N.A. By:  

/s/ Robert G. Mortan

Name:  

Robert G. Mortan

Title:  

Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - FIRST AMENDMENT TO CREDIT AGREEMENT]

 

FIRST NATIONAL BANK OF PENNSYLVANIA By:  

/s/ John L. Hayes

Name:  

John L. Hayes

Title:  

Senior Vice President



--------------------------------------------------------------------------------

[SIGNATURE PAGE - FIRST AMENDMENT TO CREDIT AGREEMENT]

 

TRISTATE CAPITAL BANK By:  

/s/ Paul J. Oris

Name:   Paul J. Oris Title:   Senior Vice President



--------------------------------------------------------------------------------

SCHEDULE 1.1(A)

PRICING GRID

 

Level

  

Senior Secured Leverage Ratio

   Base Rate
Spread     Euro Rate
Spread     Letter of
Credit Fee  

I

   Greater than 1.5 to. 1.0    2.00 %    3.00 %    3.00 % 

II

   Greater than 1.0 to 1.0 but less than or equal to 1.5 to 1.00    1.75 %   
2.75 %    2.75 % 

III

   Greater than 0.5 to 1.0 but less than or equal to 1.0 to 1.0    1.50 %   
2.50 %    2.50 % 

IV

   Less than or equal to 0.5 to 1.0    1.25 %    2.25 %    2.25 % 

For purposes of determining the Applicable Margin and Letter of Credit Fee:

(a) The Applicable Margin and Letter of Credit Fee shall be set at Level IV as
of the effective date of the First Amendment.

(b) Beginning with the fiscal quarter ending December 31, 2009, the Applicable
Margin and Letter of Credit Fee shall be recomputed as of the end of each fiscal
quarter based on the Senior Secured Leverage Ratio as of such quarter end. Any
increase or decrease in the Applicable Margin and Letter of Credit Fee computed
as of a fiscal quarter end shall be effective on the date on which the
Compliance Certificate evidencing such computation is due to be delivered under
Section 8.3.3.



--------------------------------------------------------------------------------

EXHIBIT 8.2.6

ACQUISITION COMPLIANCE CERTIFICATE

[attached]



--------------------------------------------------------------------------------

EXHIBIT 8.3.3

QUARTERLY COMPLIANCE CERTIFICATE

[attached]



--------------------------------------------------------------------------------

EXHIBIT 8.3.3

QUARTERLY COMPLIANCE CERTIFICATE

                                    , 20    

PNC Bank, National Association, as Administrative Agent

249 Fifth Avenue

Pittsburgh, Pennsylvania 15222-2707

Ladies and Gentlemen:

I refer to the Amended and Restated Credit Agreement dated as of October 31,
2008 (as the same may from time to time be amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), by and among KOPPERS INC., a
Pennsylvania corporation (the “Borrower”), each of the Guarantors party thereto,
the Lenders party thereto, and PNC Bank, National Association, as the
Administrative Agent (the “Administrative Agent”). Unless otherwise defined
herein, terms defined in the Credit Agreement are used herein with the same
meanings.

I,                                     , [President/Chief Executive
Officer/Chief Financial Officer/Treasurer] of the Borrower, do hereby certify on
behalf of the Borrower and each of its Subsidiaries as of the [quarter/year]
ended                                     , 20     (the “Report Date”), as
follows:

 

  1. Maximum Leverage Ratio (Section 8.2.17). The Leverage Ratio is
                     (from item (1)(C) below), calculated as of the Report Date
for the four fiscal quarters ended as of the Report Date, is
                     to 1.0, which does not exceed the ratio set forth below for
the period specified in Table I below:

 

TABLE I Period   Ratio

12/31/2009 through 12/31/2011

  4.50 to 1.0

3/31/2012 and thereafter

  4.00 to 1.0

 

  (A) the numerator of the Leverage Ratio is calculated as follows:

 

(i)

 

Total Debt

   $                     



--------------------------------------------------------------------------------

PNC Bank, National Association,

as Administrative Agent

                                    , 20    

Page 2

 

(ii)   cash and Cash Equivalents of the Borrower and its Consolidated
Subsidiaries in excess of $5,000,000    $                      (iii)   item
(1)(A)(i) minus item (1)(A)(ii) equals the numerator of the Leverage Ratio    $
                    

 

  (B) Consolidated EBITDA, the denominator of the Leverage Ratio, is calculated
as follows:

(i)

  net income    $                     

(ii)

  depreciation    $                     

(iii)

  depletion    $                     

(iv)

  amortization    $                     

(v)

  other non-recurring, non-cash charges to net income    $                     

(vi)

  losses on the sale of assets outside the ordinary course of business    $
                    

(vii)

  interest expense    $                     

(viii)

  income tax expense    $                     

(ix)

  cash dividends received from Affiliates to the extent not included in
determining Consolidated Net Income    $                     

(x)

  equity losses of Affiliates (other than Consolidated Subsidiaries) to the
extent included in determining Consolidated Net Income    $                     

(xi)

  non-recurring, cash and non-charges to net income in aggregate cumulative
amount not greater than $10,000,000 related to discontinuation or sale of
business operations of the Borrower and its Subsidiaries    $
                    

(xii)

  non-recurring, non-cash credits to net income    $                     



--------------------------------------------------------------------------------

PNC Bank, National Association,

as Administrative Agent

                                    , 20    

Page 3

 

(xiii)

  gains on the sale of assets outside the ordinary course of business    $
                    

(xiv)

  equity earnings of Affiliates (other than Consolidated Subsidiaries) to the
extent included in determining Consolidated Net Income    $                     

(xv)

  the sum of items (1)(B)(i) through (1)(B)(xi) minus (the sum of items
(1)(B)(xii) through (1)(B)(xiv)) equals Consolidated EBITDA, the denominator of
the Leverage Ratio    $                     

 

  (C) item (1)(A)(iii) divided by item (1)(B)(xv) equals the Leverage
Ratio ______ to 1.0

 

  2. Maximum Senior Secured Leverage Ratio (Section 8.2.15). The Senior Secured
Leverage Ratio is                      (from item (2)(C) below), which does not
exceed the permitted ratio of 2.75 to 1.00:

 

  (A) the numerator of the Senior Secured Leverage Ratio is calculated as
follows:

 

(i)

  Total Debt minus cash and Cash Equivalents in excess of $5,000,000 (insert
amount from item 1(A)(iii) above)    $                     

(ii)

  total unsecured Indebtedness for Borrowed Money of the Borrower and its
Subsidiaries, determined and consolidated in accordance with GAAP (but excluding
any unsecured Indebtedness for Borrowed Money of Koppers China, Koppers
Mauritius and their respective subsidiaries), including the Indebtedness
evidenced by the 2009 Senior Notes    $                     

(iii)

  item (2)(A)(i) minus item (2)(A)(ii) equals the numerator of the Senior
Secured Leverage Ratio    $                     

 

(B)   Consolidated EBITDA (insert amount from item 1(B)(xvi) above), the
denominator of the Leverage Ratio

   $                        



--------------------------------------------------------------------------------

PNC Bank, National Association,

as Administrative Agent

                                    , 20    

Page 4

 

(C)

  item (2)(A)(iii) divided by item (2)(B) equals the Senior Secured Leverage
Ratio                 to 1.0

 

  3. Minimum Fixed Charge Coverage Ratio (Section 8.2.16). The Fixed Charge
Coverage Ratio, calculated as of the Report Date for the four fiscal quarters
ended as of the Report Date, is                      (from item (3)(C) below),
which is not less than the permitted ratio of 1.1 to 1.0.

 

(A)

  (i)   Consolidated EBITDA from item (1)(B)(xv)    $                        (i)
  capital expenditures of the Borrower and its Subsidiaries    $
                       (ii)   cash taxes of the Borrower and its Subsidiaries   
$                        (iii)   item (3)(A)(i) minus item (3)(A)(ii) minus item
(3)(A)(iii) equals the numerator of the Fixed Charge Coverage Ratio    $
                    

(B)

  (i)   interest expense    $                        (i)   contractual principal
installments on Indebtedness    $                        (ii)   contractual
principal payments on capitalized leases    $                        (iii)  
dividends and distributions made by the Borrower (excluding (i) dividends and
distributions made by the Borrower to KI Holdings which are used to redeem the
2004 Senior Notes or to repurchase outstanding capital stock of KI Holdings, to
the extent permitted under Section 8.2.5 of the Credit Agreement, (ii) amounts
written off in accordance with GAAP for deferred financing costs related to
redemption of the 2003 Senior Notes and (iii) premium payments incurred in
connection with the redemption of the 2003 Senior Notes)    $
                       (iv)   sum of items (3)(B)(i) through (3)(B)(iv) equals
the denominator of the Fixed Charge Coverage Ratio    $                     



--------------------------------------------------------------------------------

PNC Bank, National Association,

as Administrative Agent

                                    , 20    

Page 5

 

(C)

 

item (3)(A)(iv) divided by item (3)(B)(v) equals the Fixed Charge Coverage Ratio

                to 1.0

 

  4. Computation of Applicable Margins and Commitment Fees (Schedule 1.1 (A)).
Beginning with the fiscal quarter ending December 31, 2009, the Applicable
Margin and Letter of Credit Fee shall be recomputed as of the end of each fiscal
quarter based on the Senior Secured Leverage Ratio as of such quarter end.

 

(A)

 

The Senior Secured Leverage Ratio, as calculated in item (2)(C), above

                to 1.0   

(B)

  Pursuant to Table II, below, and the Leverage Ratio set forth above, the
Level, Letter of Credit Fee and Applicable Margins are as follows:       (i)  

Level

                        %    (ii)  

Letter of Credit Fee

                        %    (iii)  

Revolving Credit Euro-Rate Spread

                        %    (iv)  

Revolving Credit Base Rate Spread

                        % 

TABLE II

 

Level    Senior Secured Leverage Ratio    Base Rate
Spread     Euro Rate
Spread     Letter of
Credit Fee  

I   

   Greater than 1.5 to. 1.0    2.00 %    3.00 %    3.00 % 

II  

   Greater than 1.0 to 1.0 but less than or equal to 1.5 to 1.00    1.75 %   
2.75 %    2.75 % 

III

   Greater than 0.5 to 1.0 but less than or equal to 1.0 to 1.0    1.50 %   
2.50 %    2.50 % 

IV

   Less than or equal to 0.5 to 1.0    1.25 %    2.25 %    2.25 % 

 

  5. Indebtedness (Section 8.2.1).

 

  (A) As of the Report Date, the aggregate amount of all Indebtedness under any
Lender-Provided Treasury Arrangement or other cash management arrangement
approved by the Administrative Agent is $            , which is not greater than
$20,000,000.



--------------------------------------------------------------------------------

PNC Bank, National Association,

as Administrative Agent

                                    , 20    

Page 6

 

  (B) As of the Report Date, the aggregate amount of Indebtedness secured by
Purchase Money Security Interests, Indebtedness evidenced by capitalized leases
and other Indebtedness for Borrowed Money, including without limitation,
Indebtedness assumed in connection with Permitted Acquisitions (excluding any
Indebtedness described in Schedule 8.2.1) is $                    , which does
not exceed $25,000,000.

 

  6. Loans and Investments (Section 8.2.4).

 

  (A) The aggregate amount of loans, advances and investments not existing as of
the Closing Date in wholly-owned Subsidiaries of the Borrower organized under
the laws of Australia or a state or territory thereof or the United Kingdom,
Denmark, Luxembourg or another member country of the European Union is
$                    , which amount does not exceed $50,000,000.

 

  (B) The aggregate amount of loans, advances and investments not existing as of
the Closing Date in subsidiaries of the Borrower organized under the laws of a
jurisdiction other than those listed in item (6)(A), above, is
$                    , which amount does not exceed $25,000,000.

 

  7. Restricted Payments (Section 8.2.5). Prior to and after giving effect to
any such dividend or distribution used to purchase outstanding capital stock of
KI Holdings:

 

  (A) The Undrawn Availability is $                    , which is at least
$35,000,000; and

 

  (B) The Senior Secured Leverage Ratio on a pro forma basis after giving effect
to such dividend or distribution is                      to 1.0 which is less
than 2.0 to 1.0.

 

  (C) At any such time from the Closing Date through the date of this
Certificate, Borrower has made dividends or distributions to KI Holdings which
were used to repurchase                      in value (at the time of purchase)
of shares of the outstanding capital stock of KI Holdings, which amount does not
exceed $55,000,000.

 

  8. As of the date hereof, the Loan Parties have performed and complied with
all covenants and conditions of the Credit Agreement; all of the representations
and warranties of the Borrower contained in Section 6 of the Credit Agreement
and in the other Loan Documents are true on and as of the date hereof with the
same effect as though such representations and warranties had been made on the
date



--------------------------------------------------------------------------------

PNC Bank, National Association,

as Administrative Agent

                                    , 20    

Page 7

 

 

hereof (except representations and warranties which expressly relate solely to
an earlier date or time, which representations and warranties shall be true and
correct on and as of the specific dates or times referred to therein); no Event
of Default or Potential Default exists and is continuing.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

[SIGNATURE PAGE 1 OF 1 TO QUARTERLY COMPLIANCE CERTIFICATE]

IN WITNESS WHEREOF, the undersigned has executed this Certificate this         
day of                                     , 20    .

 

KOPPERS INC. By:  

(SEAL)

Name:   Title:   [President/Chief Executive Officer/Chief Financial
Officer/Treasurer]